Citation Nr: 0522093	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  03-30 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for neurocardiogenic 
syncope as a result of exposure to ionizing radiation.

2.  Entitlement to service connection for disability 
manifested by nosebleed as a result of exposure to ionizing 
radiation.

3.  Entitlement to service connection for disability 
manifested by loss of teeth as a result of exposure to 
ionizing radiation.

4.  Entitlement to service connection for status post 
cholecystectomy as a result of exposure to ionizing 
radiation.

5.  Entitlement to service connection for status post 
transurethral resection of the prostate with impotency as a 
result of exposure to ionizing radiation.

6.  Entitlement to service connection for disability 
manifested by memory loss as a result of exposure to ionizing 
radiation.

7.  Entitlement to service connection for disability 
manifested by impaired speech as a result of exposure to 
ionizing radiation.

8.  Entitlement to service connection for status post right 
parietal craniotomy with residual cephalgia as a result of 
exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to 
September 1958.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by the Reno, 
Nevada, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In April 2005, the veteran testified at a 
travel board hearing chaired by Veterans Law Judge C.W. 
Symanski, who was designated by the Chairman of the Board to 
conduct that hearing and to render a final determination in 
this case.  38 U.S.C.A. § 7102(b) (West 2002).

The issues of entitlement to service connection for 
neurocardiogenic syncope, disability manifested by loss of 
teeth, status post cholecystectomy, status post transurethral 
resection of the prostate with impotency, disability 
manifested by memory loss, disability manifested by impaired 
speech, and status post right parietal craniotomy with 
residual cephalgia are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

On April 8, 2005, prior to the promulgation of a decision in 
the appeal, the Board received written notification from the 
appellant that a withdrawal of his appeal on the issue of 
entitlement to service connection for a disability manifested 
by nosebleeds due to exposure to ionizing radiation is 
requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant on the issue of entitlement to service connection 
for a disability manifested by nosebleeds due to exposure to 
ionizing radiation have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  By a VA Form 21-
4138 filing received by the Board on April 8, 2005, the 
appellant withdrew from appeal the issue of entitlement to 
service connection for a disability manifested by nosebleeds 
due to exposure to ionizing radiation.  As this issue has 
been withdrawn from appeal, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal as to this issue and it is dismissed.


ORDER

The appeal on the issue of entitlement to service connection 
for a disability manifested by nosebleeds due to exposure to 
ionizing radiation is dismissed.


REMAND

VA has a stringent duty to obtain identified records in the 
possession of a federal agency.  38 U.S.C.A. § 5103A(b)(3) 
(West 2002).  The veteran has identified his VA treatment 
records from facilities in San Diego and West Los Angeles as 
relevant to his claims on appeal.  His outpatient VA clinic 
records from Las Vegas, Nevada VA Medical Center (VAMC) 
document that he has numerous visitations to the San Diego 
and West Los Angeles facilities.  The RO's electronic records 
request through the Southern Nevada Health Care System 
requested records "from all other facilities," but it is 
evident from review of the record that pertinent records from 
San Diego and West Los Angeles have not been associated with 
the claims folder.  As such, the case must be remanded to the 
RO to obtain identified VA clinic records not currently 
associated with the claims folder.  38 U.S.C.A. § 5103A(b)(3) 
(West 2002).

In a VA Form 21-4138 received in July 2004, the veteran also 
identified records from Federal Hospital in Las Vegas, Nevada 
and Dr. John Fernandez of Co-Bluffs, Iowa as relevant to his 
claims on appeal.  On remand, the RO should assist the 
veteran in obtaining these records.

Accordingly, this case is REMANDED to the RO via the AMC for 
the following actions:

1.  The RO should assist the veteran in obtaining 
the following records not in the possession of a 
federal agency:
	a) medical records from Federal Hospital in 
Las Vegas, Nevada; and 
	b) complete clinic records from Dr. John 
Fernandez of Co-Bluffs, Iowa.

2.  The RO should assist the veteran in obtaining 
the following records in the possession of a 
federal agency:
	a) complete VA clinic records from the San 
Diego, California VAMC; 
b) complete VA clinic records from the facility in 
West Los Angeles, California; and
c) complete clinic records from the Las Vegas, 
Nevada VAMC since August 2004.

3.  Thereafter, the RO should readjudicate the 
claims on appeal.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a supplemental 
statement of the case (SSOC).  An appropriate 
period of time should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claims as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


